Citation Nr: 1524601	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for endometriosis and a hysterectomy with bilateral oophorectomy.

2. Entitlement to service connection for a disability of the mouth, to include oral lesions as secondary to service-connected rosacea.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon, III, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board previously denied the claims in a May 2013 decision.  The Veteran appealed to the Court of Appeal for Veterans Claims (Court), and in March 2014, the Court returned the case to the Board following a joint motion to remand.

The issues of reopening the claims for service connection for PTSD, Raynaud's syndrome, and Shamburg's disease have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for oral lesions is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The evidence shows that the Veteran's endometriosis began in service and resulted in her hysterectomy with bilateral oophorectomy. 


CONCLUSION OF LAW

The criteria for service connection for residuals of endometriosis and hysterectomy with bilateral oophorectomy have been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants service-connection benefits and remands the other claim, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act (VCAA) is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible as they are detailed and consistent.

Following review of the record, the Board finds that the criteria for service connection for residuals of endometriosis and hysterectomy with bilateral oophorectomy have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows that the Veteran is post-hysterectomy with bilateral oophorectomy.  VA treatment records show that she underwent a hysterectomy in June 2000.  VA medical records from January and June 2000 note that the hysterectomy was treatment for endometriosis and accompanying pain.  The evidence also shows that the Veteran was treated for heavy bleeding, cramping, spotting, and irregular periods in service.  See Service treatment records February 1975, December 1975, January 1976, February 1976, and June 1976.  She was treated for abdominal pain after her intrauterine device was removed in February 1977.  Minimal dysplasia was noted after a pap smear in November 1975.

The Veteran asserts that the endometriosis and resulting hysterectomy are the result of birth control pills prescribed in service and/or medication prescribed by VA, including Depo-Provera and rosacea treatment.  The March 2004 examiner concluded that the hysterectomy was not related to the Depo-Provera because such a conclusion was not supported by the evidence or medical literature.  Similarly, two other VA specialists concluded that endometriosis was not caused by Depo-Provera because it was used to treat the condition.  See August 2011 examination, February 2015 VHA opinion.  Medical literature provided by the Veteran also lists Depo-Provera as a treatment for endometriosis.  The VA examiner in April 2010 explained that endometriosis is generally thought to be genetically linked and not affected by environmental or occupational circumstances.  The examiner concluded that there was no evidence linking gynecological problems to treatment for rosacea.  Based on the competent, credible evidence, the endometriosis and hysterectomy were not related to any medications prescribed to the Veteran. 

Nevertheless, service connection may be granted based on a direct link to service.  Endometriosis appears to have been first diagnosed in March 1999 by a private provider.  The Veteran reported experiencing symptoms since service.  Her representative explained that the Veteran had been complaining of the symptoms for years but her provider at the time would not refer her to a specialist until 1999.  See August 2014 argument.  The Board requested a medical opinion from a specialist in the Veterans Health Administration.  In the February 2015 opinion, the doctor explained that endometriosis is a complex disease with a chronic, enduring disorder and there are multiple theories of its cause.  Medical literature provided by the Veteran also states that endometriosis is a progressive condition that advances slowly, over the course of years.  The 2015 provider further explained that hormonal methods, like birth control and Depo-Provera, are used to treat endometriosis.  She concluded that the Veteran's endometriosis could reasonably have begun during active duty based on her pelvic pain and dysmenorrhea as well as continued chronic pelvic pain and finding on a later laparoscopy.  

Based on the medical opinions, the birth control pills and Depo-Provera were not the causes of endometriosis but instead suggest that the condition was present at the time the drugs were prescribed.  The medical and lay evidence demonstrates that the endometriosis was chronic and progressed in severity.  Similar to the treatment records discussed above, the March 2004 VA examiner concluded that the hysterectomy with oophorectomy was performed as treatment for endometriosis.  Thus, the evidence shows that endometriosis began in service and continued after, and endometriosis led to the hysterectomy with oophorectomy.  Service connection for residuals of the endometriosis and hysterectomy with oophorectomy is warranted.  See 38 C.F.R. § 3.303.   
     

ORDER

Service connection for residuals of endometriosis and hysterectomy with oophorectomy is granted.


REMAND

After the case returned from the Court, VA received new evidence, and the Veteran stated that she wished for the AOJ to review the evidence and readjudicate the case prior to adjudication by the Board.  As such, the oral lesion claim is remanded.  

Accordingly, the case is REMANDED for the following action:

Consider the new evidence and readjudicate the issue of service connection for oral lesions.  Issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


